Filed 12/14/20 P. v. Ayala CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B306416
                                                          (Super. Ct. No. 2019007380)
     Plaintiff and Respondent,                                 (Ventura County)

v.

LUIS AYALA,

     Defendant and Appellant.


             Luis Ayala sexually abused his stepdaughter almost
daily for a period of nearly 17 months. She was just 12 years old
when the abuse started.
             Prosecutors charged Ayala with two counts of forcible
lewd acts on a child (Pen. Code,1 § 288, subd. (b)(1)), one count of
lewd acts on a child (id., subd. (c)(1)), one count of continuous
sexual abuse of a child (§ 288.5, subd. (a)), and one count of
possession of child pornography (§ 311.11, subd. (a)). They also
alleged that Ayala engaged in substantial sexual conduct with his


         1 Unlabeled         statutory references are to the Penal Code.
stepdaughter-victim when he committed the continuous sexual
abuse (§ 1203.066, subd. (a)(8)).
             Ayala pled guilty to the continuous sexual abuse
charge and admitted the substantial sexual conduct allegation in
exchange for a six-year state prison sentence. As part of his plea,
Ayala acknowledged that he would be ordered to pay a restitution
fine of up to $10,000 (§ 1202.4, subd. (b)), a $40 court security fee
(§ 1465.8, subd. (a)), a $30 court facilities fee (Gov. Code, § 70373,
subd. (a)), and up to $10,000 in additional fines (§ 672). The trial
court imposed the agreed-upon sentence, and ordered Ayala to
pay the agreed-upon fines and fees. Ayala did not object to the
court’s fines and fees order.
             Ayala filed a timely notice of appeal, and requested a
certificate of probable cause so he could challenge the length of
his sentence. The trial court denied Ayala’s request. This appeal
is thus limited to challenges that do not affect the validity of
Ayala’s plea. (Cal. Rules of Court, rule 8.304(b)(4)(B).)
             We appointed counsel to represent Ayala in his
appeal. After counsel examined the record, he filed an opening
brief that raises no arguable issues. On September 29, 2020, we
advised Ayala by mail that he had 30 days within which to
submit any contentions or issues he wished us to consider. We
have not received a response.




                                  2
            We have reviewed the entire record and are satisfied
that Ayala’s attorney fully complied with his responsibilities and
that no arguable issue exists. (People v. Wende (1979) 25 Cal. 3d
436, 441.) The judgment is affirmed.
            NOT TO BE PUBLISHED.



                                     TANGEMAN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                                 3
                    Anthony J. Sabo, Judge

               Superior Court County of Ventura

                ______________________________


             Richard B. Lennon, under appointment by the Court
of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.